OPINION INFORMATION TO PUBLISHERS

                               FROM

                         COURT OF APPEALS
                      SECOND DISTRICT OF TEXAS
                           FORT WORTH


CASE DOCKET NUMBER:                02s18s00033sCR

NAME OF CASE:                      QUINCY DEMOND BLAKELY

                                   V.

                                   THE STATE OF TEXAS

DATE OPINION FILED:                JUNE 14, 2018

DATE REHEARING FILED:



TRIAL COURT:                       COUNTY CRIMINAL COURT NO. 5

TRIAL COURT JUDGE:                 HON. COBY WADDILL

COUNTY:                            DENTON



ATTORNEY FOR APPELLANT:            QUINCY DEMOND BLAKELY
                                   PRO SE

ATTORNEY FOR STATE:                CATHERINE LUFT
                                   ASST. CRIM. DIST. ATTY.
                                   FORT WORTH, TX